Order entered April 15, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01042-CV

               THANESTATE HD PLANO INVESTMENT INC., Appellant

                                              V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-03884-2016

                                          ORDER
       Before the Court is appellant’s April 11, 2019 unopposed motion for an extension of time

to file its reply brief. We GRANT the motion and extend the time to Monday, May 6, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE